Citation Nr: 0632243	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-04 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE


Whether the request for a waiver of recovery of overpayment 
of an apportionment of VA disability compensation benefits in 
the calculated amount of $1,942.00 was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from July 1974 to January 
1982.  The veteran and the appellant were married on January 
10, 1993, and divorced on August 10, 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 decision of Committee 
on Waiver and Compromises (COWC) at the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio, 
which denied waiver of the overpayment on the basis that she 
had not filed a timely request for a waiver within the 180-
day period allowed following the date of notification to her 
of the creation of the indebtedness on May 30, 2002.

In July 2005, the veteran's claims file was transferred to 
the New York, New York, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Preliminary review of the evidentiary record in this case 
indicates that the veteran and the appellant divorced on 
August 10, 1998.  In February 2002, VA notified the appellant 
that it proposed to reduce the apportionment of the veteran's 
VA compensation benefits from $93.00 to $48.00 effective 
September 1, 1998, because of her divorce from the veteran.  
The remainder of the benefit represented the apportionment 
that the appellant's and veteran's two minor children were 
receiving.  This action created an overpayment in the amount 
of $1,942.00.

The Debt Management Center (DMC) referral form received by 
the COWC in June 2003 shows that the appellant was first 
notified of her debt in a letter sent May 30, 2002.  
Thereafter, the record reflects that a request for waiver of 
the overpayment was noted to have been received from the 
appellant on March 27, 2003.  In April 2003, the COWC denied 
waiver of the overpayment on the basis that the appellant had 
not filed a timely request for a waiver within the 180-day 
period allowed following the date of notification to her of 
the creation of the indebtedness on May 30, 2002.

An applicant has 180 days from the date of notification of an 
indebtedness in order to request relief from recovery of 
overpayment of benefits.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. §§ 1.963(b), 3.1(q) (2006).  The 180-day period can 
be extended if the individual requesting a waiver 
demonstrates that there was a delay in the receipt of the 
notice as a result of an error by VA or the postal 
authorities or due to other circumstances beyond his control.  
If the requester substantiates a delay, the 180-day period 
shall be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. §§ 
1.963(b), 3.1(q).

The law presumes the regularity of the administrative process 
in the absence of clear evidence to the contrary.  See Jones 
v. West, 12 Vet. App. 98 (1998).  In the present case, 
although the appellant has not specifically alleged non-
receipt or a delay in receipt of the notice of indebtedness, 
the record contains contradictory information regarding the 
certified date of notification and receipt of the waiver 
request.  The presumption of regularity discussed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Jones is undermined by the conflict surrounding the date of 
notification and receipt of the veteran's waiver request.

A bulletin issued by the VA Office of Financial Policy in May 
1999 provides the procedure for waiver requests referred by 
the Veterans Benefits Administration DMC to the COWC.  See OF 
BULLETIN 99.GC1.04 (May 14, 1999).  The Board notes that the 
DMC does not maintain hard copies of its notification 
letters, but instead maintains a chronological history in its 
master files.  In this case, given the appellant's comments 
in statements made in 2003, that, at the time she was 
notified of the overpayment, she did not have a copy of her 
divorce decree to submit to the VA, and that she was not 
aware that she could ask for a waiver until February or March 
2003, it would appear that a notification letter from the DMC 
was sent to the appellant, although it cannot be confirmed 
when the letter was sent, or otherwise what was contained in 
the letter.  As such, the Board is unable to determine 
whether the appellant has been afforded all appropriate due 
process.

The Board is cognizant that in any waiver decision involving 
a debt under DMC jurisdiction, where timeliness of the waiver 
request is at issue, the DMC is to provide: (1) verification 
in the form of a signed, written certification from the DMC 
identifying the date of dispatch of the initial notice of 
indebtedness and right to request waiver; (2) a printout of 
the screen from the Centralized Accounts Receivable Online 
System (CAROLS) that reflects the date of dispatch of the 
DMC's initial notice to the debtor with a statement that 
explains the details of the screen and a copy of the type of 
form letter sent to the debtor; and (3) a copy of any 
correspondence received from the debtor in response to the 
initial notice of indebtedness and right to request waiver.  
The RO's COWC is to make the written declaration, the CAROLS 
screen printout (with the statement of explanation), the copy 
of the VA form letter sent to the debtor, and the copy of the 
debtor's response a part of the permanent record.  See OF 
BULLETIN 99.GC1.04 (May 14, 1999).

A review of the claims file reflects that the requirements of 
OF BULLETIN 99.GC1.04 have not been fulfilled.  To properly 
review the issue on appeal, the Board must have access to all 
of the documents utilized by the RO and the COWC in rendering 
a decision on the denial of the appellant's waiver request as 
untimely.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
to obtain a copy of the notification 
letter regarding the overpayment of 
1,942.00 and the time limit for 
requesting waiver of such overpayment 
from the DMC and associate it with the 
claims file.  See OF BULLETIN 99.GC1.04 
(May 14, 1999).

If a copy of this letter cannot be 
obtained, the RO should, to the extent 
possible, obtain from the DMC (1) 
verification in the form of a signed, 
written certification from the DMC 
identifying the date of dispatch of the 
initial notice of indebtedness and right 
to request waiver, and when and where it 
was sent and whether it was returned as 
undeliverable; (2) a printout of the 
screen from the Centralized Accounts 
Receivable Online System (CAROLS) that 
reflects the date of dispatch of the 
DMC's initial notice to the appellant 
with a statement that explains the 
details of the screen and a copy of the 
type of form letter sent to the 
appellant; and (3) a copy of any 
correspondence received from the 
appellant in response to the initial 
notice of indebtedness and right to 
request waiver.  The RO should document 
its efforts to obtain these records.

2.  After the actions requested above 
have been completed to the extent 
possible, as well as any other action 
deemed necessary, the COWC should review 
the evidence and determine whether the 
appellant's waiver request was timely 
submitted.  A formal, written record of 
the COWC's decision should be prepared 
and placed in the claims file.

3.  If any determination of the COWC 
remains unfavorable to the appellant, she 
should be furnished a supplemental 
statement of the case, which sets forth 
and considers all of the applicable legal 
criteria pertinent to this appeal.  The 
appellant should be given the opportunity 
to respond.  The veteran and his 
representative should be informed of the 
substance of the appellant's appeal and 
allowed the appropriate time for filing a 
brief or argument in answer.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



